Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US Patent no. 9,039,885) in view of Swonger et al. (US Patent Application Publication no. 2016/0351889).
 	With regard to claim 1, Holland teaches a method of producing a metal the method comprising: placing one or more bulk pieces or a powder (26) of a metal in a porous anode container (figure 1; col. 4, lines 56-67); contacting the bulk pieces or powder with electrolyte (col. 5, lines 1-60), forming a cell comprising the anode, the bulk pieces/powder, and a cathode in communication with a power source (col. 5, lines 1-60);  applying a current to an electrolytic cell (col. 5, lines 1-5); flowing electrons from the anode to the cathode (col. 6, lines 57-65); reducing cations at the cathode and depositing metal on the cathode (col. 6, lines 57-65).
Holland fails to teach using lithium feedstock, and a galvanostat source to deposit lithium metal on the cathode.
Swonger discloses an electrolytic cell comprising a cathode and an anode in contact with a lithium feedstock, wherein a galvanostat source is attached to the electrodes for deposition of lithium metal onto the cathode (paragraphs 18, 65, 70, 80, 126, 158, 167). One having ordinary skill in the art would have found it obvious to select the feedstock of Holland according to the desired metal to be deposited on the cathode. As taught by Swonger, electrolysis is a well-known technique to deposit lithium metal onto a cathode, and one would have a reasonable expectation of success in doing so.
	With regard to claim 2, Swonger discloses wherein the anode is platinum (paragraph 94).
With regard to claim 3, the electrolyte of Swonger comprises a lithium salt dissolved in an organic solvent (paragraphs 35, 124).
With regard to claim 4, the lithium salt of Swonger is lithium hexafluorophosphate (paragraph 100). 
With regard to claim 5, Swonger further teaches wherein the organic solvent is ethylene carbonate (paragraph 153).
	With regard to claim 6, even though Swonger fails to teach wherein the electrolyte comprises 1 molar lithium ions, it has been held by the courts that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One having ordinary skill in the art at the time of filing would have found it obvious to select the optimum concentration of lithium ions by routine experimentation.
With regard to claim 7, the lithium feedstock of Swonger may be lithium oxides (paragraph 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794